DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-20 are pending.
Claims 1-3 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
The independent claim(s) recites, in part, ‘gathering consumer energy usage measurements for energy generated from a plurality of different types of energy sources…………’, ‘allocating the gathered consumer energy usage measurements for each of the different types of energy consumed to an energy source………….’, 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: methods and devices for gathering data and processing data which are needed to implement the abstract idea. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims are also directed to non-statutory subject matter and when combined with independent claims do not cure the deficiency under 35 U.S.C. 101. 
For further clarification see MPEP 7.05, 2106, USPTO Interim Guidance July 2015 Update Quick Reference Sheet (available from www.uspto.gov).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al USPGPUB 2010/0174643 (hereinafter “Schaefer”) in view of Pollack et al. USPGPUB 2009/0043520 (hereinafter “Pollack”).

(abstract “renewable energy sources, and creation of various outputs to include various user interfaces applicable to overall management of the energy systems” and FIG. 1-2), the method comprising: gathering consumer energy usage measurements for energy generated from a plurality of different types of energy sources and consumed by the consumer over discrete time intervals (paragraph 0013-0014 “various system outputs in the form of reports and graphical user interfaces can be provided to show a user the savings provided by the renewable energy sources.  More specifically, real-time data can be provided to the user in the form of graphic user interfaces on a data processing system in which the user can select particular data to be displayed” and claim 1, FIG. 4-7); calculating a cost of energy usage for each type of the different types of energy consumed in the discrete time intervals by processing the consumer energy usage measurements for each type of energy consumed and the energy source for each type of the different types of energy with an energy pricing engine that tracks real-time cost of energy sourced from the plurality of different types of energy sources (paragraph 0013-0017 “calculations are made, various system outputs in the form of reports and graphical user interfaces can be provided to show a user the savings provided by the renewable energy sources.  More specifically, real-time data can be provided to the user in the form of graphic user interfaces on a data processing system in which the user can select particular data to be displayed” and FIG. 4-7); aggregating the calculated cost of energy usage across each type of the different types of energy for each time interval (claim 1 “summing the renewable energy usage plus primary usage to calculate period consumption; summing the renewable plus primary energy usage, plus period consumption to calculate a total period consumption wherein the total period consumption is required when a tiered billing structure is used;  summing the renewable demand plus primary energy demand to calculate a total demand;  calculating a value of a total energy bill;  calculating a renewable energy bill as a difference between the total energy bill and the primary energy bill” and paragraph 0058-0066); and presenting the aggregated calculated cost of energy usage and calculated costs of at least two sources of energy for each discrete time interval in a user interface (paragraph 0013-0015 “organization that has incorporated renewable energy sources, and the data processing system generates various user interfaces that allow a user to access information as to real-time data that reports on the value of the renewable energy sources” and paragraph 0026-0030 and FIG. 4-10 and 17).
Schaefer does not explicitly teach allocating the gathered consumer energy usage measurements for each of the different types of energy consumed to an energy source for each type of the different types of energy within the discrete time intervals.
However, Pollack teaches allocating the gathered consumer energy usage measurements for each of the different types of energy consumed to an energy source for each type of the different types of energy within the discrete time intervals (paragraph 0229 “power aggregation preferences and constraints are input via the user interface.  In other words, a user may control a degree of participation of the electric resource in a power aggregation scenario via the user interface.  Or, the user may control the characteristics of such participation” paragraph 0009, 0174-0175).
Schaefer and Pollack are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Schaefer, and incorporating allocating the gathered consumer energy usage measurements for each of the different types of energy, as taught by Pollack.
One of ordinary skill in the art would have been motivated to improve user the ability to observe and control in maximizing the contribution of the renewable energy sources in reducing the cost of the primary energy sources, as suggested by Schaefer (paragraph 0005).

As to claim 5, the combination of Schaefer and Pollack teaches all the limitations of the base claims as outlined above.
Schaefer further teaches wherein the user interface is populated by data from a consumer energy marketplace through which a source of energy for allocating to at least one future discrete time interval is selectable by the consumer (paragraph 0014-0015 “graphical user interfaces can be provided to show a user the savings provided by the renewable energy sources.  More specifically, real-time data can be provided to the user in the form of graphic user interfaces on a data processing system in which the user can select particular data to be displayed” and FIG. 4-8).

As to claim 6, the combination of Schaefer and Pollack teaches all the limitations of the base claims as outlined above.
Pollack further teaches wherein at least one of the at least two sources of energy is a fossil fuel (paragraph 0004 “burning fossil fuels”).

As to claim 7, the combination of Schaefer and Pollack teaches all the limitations of the base claims as outlined above.
Pollack further teaches wherein at least one other source of energy tracked by the energy pricing engine is a different fossil fuel (paragraph 004-0005 “fossil fuels is the major cause of elevated levels of atmospheric greenhouse gases” and paragraph 0103-0105).

As to claim 8, the combination of Schaefer and Pollack teaches all the limitations of the base claims as outlined above.
Schaefer further teaches wherein the at least one of the sources of energy is a renewable energy source relative to the plurality of different types of energy sources (paragraph 0132 “FIG. 17 is another user interface illustrating a building view 220.  The building view provides a building summary 260 with data including the savings for the building for the day”).


Pollack further teaches wherein at least one other source of energy tracked by the energy pricing engine is a fossil fuel source (paragraph 0088-0090 “electric resources 112 will connect and disconnect, global electric resource availability, electrical system load, real-time energy prices, etc” and paragraph 0229).

As to claim 10, the combination of Schaefer and Pollack teaches all the limitations of the base claims as outlined above.
Schaefer further teaches wherein the plurality of different types of energy sources includes at least one source of energy is one of fossil fuel, renewable fuel, and nuclear fuel (paragraph 0116-0118 “renewable system provides a variable amount of supplementary heat depending upon incoming solar energy” and FIG. 17-18).

As to claim 11, the combination of Schaefer and Pollack teaches all the limitations of the base claims as outlined above.
Schaefer further teaches wherein the energy pricing engine calculates costs of at least two sources of energy based on a consumer type of the consumer, wherein the presented calculated costs of the at least two other sources of energy are based on consumption costs by the consumer type of the consumer (paragraph 0116 “FIG. 4 illustrates one example of a report that can be generated from the above calculations.  This report can also serve as the bill to the consumer where the total cost of the bill is shown, as well as the bill for the electric energy and the "bill" for the renewable energy source” and FIG. 4-7).

As to claim 12, the combination of Schaefer and Pollack teaches all the limitations of the base claims as outlined above.
Schaefer further teaches wherein the consumer type is one of a retail consumer, a business consumer, an industrial consumer, and an energy provider (paragraph 0132 “FIG. 17 is another user interface illustrating a building view 220.  The building view provides a building summary 260 with data including the savings for the building for the day, the month”).

As to claim 13, the combination of Schaefer and Pollack teaches all the limitations of the base claims as outlined above.
Schaefer further teaches wherein the energy pricing engine calculates costs of the at least two sources of energy based on a location parameter of the consumer, wherein the presented calculated costs of the at least two sources of energy are based on costs for the energy in a geographic region indicated by the location parameter (paragraph 0012-0016 “calculates monthly bills using measurements from calibrated meters that measure energy.  In order to compute a monthly energy bill, a utility may use peak demand, energy usage per day time, accumulated energy consumed in the period” and FIG. 4-8).



Schaefer further teaches wherein the energy pricing engine calculates costs of the at least two sources of energy based on available energy sources associated with a location parameter of the consumer, wherein the presented calculated costs of the at least two sources of energy are for sources of the energy for a geographic region indicated by the location parameter (paragraph 0118-0120 “an hour-by-hour operation of the system to include the contribution of the renewable energy source as contrasted against the primary electrical energy resource and the total bill as a sum of the two energy producing elements.  This figure again highlights the renewable energy source reducing both the usage and demand on an hourly basis and the method to calculate the value of the renewable energy source using use and demand values in a rate structure that changes based on the time of day” and paragraph 0132).

As to claim 19, the combination of Schaefer and Pollack teaches all the limitations of the base claims as outlined above.
Schaefer further teaches wherein the energy pricing engine calculates costs of the at least two sources of energy based on a target total consumption of energy from the at least two sources of energy, wherein the presented calculated costs of the at least two sources of energy are normalized for the target total consumption (paragraph 0118-0124 “capability to integrate a variable rate structure is an improvement over previous methods that use only use to generate a bill.  Further, as this data is captured real time, real time costs may be displayed, real time values may be shown and 

As to claim 20, the combination of Schaefer and Pollack teaches all the limitations of the base claims as outlined above.
Schaefer further teaches wherein the target total consumption of energy is aligned with an actual total consumption of the energy from at least one source of energy from the plurality of different types of energy sources and for each discrete time interval presented in the user interface (paragraph 0013-0016 “graphical user interfaces can be provided to show a user the savings provided by the renewable energy sources.  More specifically, real-time data can be provided to the user in the form of graphic user interfaces on a data processing system in which the user can select particular data to be displayed”).

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al USPGPUB 2010/0174643 (hereinafter “Schaefer”) in view of Pollack et al. USPGPUB 2009/0043520 (hereinafter “Pollack”) further in view of Lundberg et al. USPGPUB 2011/0264563 (hereinafter “Lundberg”).

As to claim 14, the combination of Schaefer and Pollack teaches all the limitations of the base claims as outlined above.

However, Lundberg teaches wherein the location parameter specifies a postal code (paragraph 0011 “zip codes”).
Schaefer, Pollack and Lundberg are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Schaefer and Pollack, and incorporating zip code, as taught by Lundberg.
One of ordinary skill in the art would have been motivated to improve user the ability to observe and control in maximizing the contribution of the renewable energy sources in reducing the cost of the primary energy sources, as suggested by Schaefer (paragraph 0005).


As to claim 15, the combination of Schaefer and Pollack teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the location parameter specifies one of a county, a parish, a prefecture, an arrondissement, and a canton.
However, Lundberg teaches wherein the location parameter specifies one of a county, a parish, a prefecture, an arrondissement, and a canton (paragraph 0011 “resource type users, cities, counties, states, and countries”).

As to claim 16, the combination of Schaefer and Pollack teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the location parameter specifies one of a state, a commonwealth, a province, a territory, a municipality, and a community.
However, Lundberg teaches wherein the location parameter specifies one of a state, a commonwealth, a province, a territory, a municipality, and a community (paragraph 0011 “states, and countries” and paragraph 0038).


As to claim 17, the combination of Schaefer and Pollack teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the location parameter specifies one of a local geographic region, a multi-state region, a community region, and an administrative district.
However, Lundberg teaches wherein the location parameter specifies one of a local geographic region, a multi-state region, a community region, and an administrative district (paragraph 0038-0039 “location where it is aggregated to some extent, and the aggregated data is then transmitted on to a second location, where further aggregation takes place, and from which the further aggregated data is sent on to other locations, and so on.  In this way, for example, data from a city block might be aggregated for a single block at a first level, and then the aggregated data from all city blocks within a zip 


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119